HARALSON, J.
— 1. Section 818 (3544) of the Code enlarges the original jurisdiction of courts of equity, so that a creditor at large without a lien, may file a bill in chancery to discover or to subject to the payment of his debt any property which has been fraudulently transferred or conveyed by his debtor. It extends the jurisdiction, as we have held, to all classes of transfers or conveyances which offend the rights of creditors, Avliether 'with or without a lien, or with or without a judgment,’ notwithstanding there may exist legal remedies to recover the debt, and though the debtor may own other property sufficient to pay his debts. It is unnecessary, therefore, in such a hill to aver that the debtor is insolvent. — Carter v. Coleman, 82 Ala. 177; Dickson v. McLarney, 97 Ala. 383, 389; Lehman v. Meyer, 67 Ala. 396; Wooten v. Steele, 109 Ala. 563.
2. The bill in this case filed under said section 818 (3544) of the Code, has none of the features of a bill of discovery, such as defendants attribute to it, but protesting it to be insufficient as such. It proceeds upon the other provision of the statute, to subject to the payment of the demands of complainants, property that has been fraudulently conveyed and attempted to be placed and covered by such transfer, beyond the reach of complainants. They are alleged to be, each, creditors of defendant, Rice, for goods sold and delivered to him; one of them having reduced his claim against said defendant to judgment in the circuit court, the date and amount of which is stated, and the claim of the other is alleged to be by open account, also for goods and merchandise sold, *348and in a sum stated, due and payable on the 1st of March, 1895, which claims are alleged to remain due and unpaid.
If the facts averred in the 4th and 5th paragraphs of the bill are time; the goods and merchandise sought to be condemned for the payment of complainants’ demands, belong to the defendant, Rice, although the legal title to them is in the name of defendant, Trum, who holds them for the use and benefit of defendant, Rice. These averments make Trum a fraudulent assignee of the goods from. Gerson, — -the trustee in the deed of assignment to him from Rice, — the money with which the goods were purchased by Trum from Gerson having been furnished by the debtor, Rice. It is not permissible for him, through the instrumentality of Trum, to hold these goods, for Avhicli he paid the money, and thus cover them from the reach of his creditors. The purchase and transfer, if-true as alleged, is a mere device to defraud Rice’s creditors. Equity looks through and unveils such an alleged device and manipulation of them for Rice’s benefit, and Axdll pursue them for the payment of his creditors. Moog v. Farley, 79 Ala. 246; First National Bank v. Kennedy, 91 Ala. 470.
3. The prayer is altogether sufficient for the purposes in hand. It is specially for a decree, “that said stock and business operated and managed in the name of Sam Trum, as aforesaid, be declared equitably liable to the satisfaction of oi'ators’ claims against said Sam Rice,” followed by a prayer for general relief.
When there is a prayer for specific relief, chancery will not go further than its general terms require; but under a general, prayer for relief, with or Avithout a special prayer, the court will aAvard such relief as may be made out or is consistent Avith the case. — Driver v. Fortner, 5 Port. 10; Story Eq. Pl. § § 40-42,
There Avas no error in overruling the motion to dismiss for Avant of equity, nor in overruling the demurrer to the bill.
Affirmed.